Case 1:19-cv-00322-GLR Document 12 Filed 05/13/19 Page 1of1
Case 1:19-cv-00322-GLR Document 11 Filed 05/13/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

STRIKE 3 HOLDINGS, LLC, )
)

Plaintiff, ) Civil Case No. 1:19-cv-00322-GLR
)
v. )
)
JOHN DOE subscriber assigned IP address )
73.163.196.59, )
)
Defendant. )
)

 

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
WITH PREJUDICE OF JOHN DOE

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 73.163.196.59, are voluntarily dismissed with prejudice.

Dated: May 13, 2019 Respectfully submitted,

By: /s/ Elsy Ramos Velasquez
Elsy Ramos Velasquez, Esq.

eramosvelasquez@clarkhill.com
Clark Hill PLC

1001 Pennsylvania Ave NW
Suite 1300 South

Washington, DC 20004

Tel.: 202-552-2357

Fax: 202-552-2381

Attorneys for Plaintiff

ow
APPROVEDTHIS,|.2__ DAYOR ~wli

1
nena i, USD. ©
